     Case 3:19-cv-00530-MMD-WGC Document 31 Filed 01/04/21 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                                DISTRICT OF NEVADA

BRANDON M. ORAVETZ,                  )                3:19-cv-00530-MMD-WGC
                                     )
                        Plaintiff,   )                MINUTES OF THE COURT
        vs.                          )
                                     )                January 4, 2021
J. PARR, et al.,                     )
                                     )
                        Defendants.  )
____________________________________ )

PRESENT: THE HONORABLE WILLIAM G. COBB, U.S. MAGISTRATE JUDGE

DEPUTY CLERK:        KAREN WALKER            REPORTER:       NONE APPEARING

COUNSEL FOR PLAINTIFF(S): NONE APPEARING

COUNSEL FOR DEFENDANT(S): NONE APPEARING

MINUTE ORDER IN CHAMBERS:

       Before the court is Plaintiff’s “Motion to Revisit Appointment of Counsel” (ECF No. 30).

       On January 4, 2021, the court entered its Order denying Plaintiff’s Motion for Appointment
of Counsel (ECF No. 29).

     Therefore, Plaintiff’s “Motion to Revisit Appointment of Counsel” (ECF No. 30) is
DENIED for the reasons set forth in the court’s order of January 4, 2021 (ECF No. 29).

       IT IS SO ORDERED.

                                            DEBRA K. KEMPI, CLERK

                                            By:         /s/______________________
                                                    Deputy Clerk
